779 N.W.2d 823 (2010)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Jacob TRAKHTENBERG, Defendant-Appellant.
Docket No. 138875. COA No. 290336.
Supreme Court of Michigan.
March 31, 2010.

Order
By order of December 30, 2009, the prosecuting attorney was directed to answer the application for leave to appeal the March 20, 2009 order of the Court of Appeals. On order of the Court, the answer having been received, the application for leave to appeal is again considered and, pursuant to MCR 7.302(H)(1), in lieu of granting leave to appeal, we REMAND this case to the Court of Appeals for consideration as on leave granted. On remand, while retaining jurisdiction, the Court of Appeals shall remand this case to the Oakland Circuit Court to conduct an evidentiary hearing pursuant to People v. Ginther, 390 Mich. 436, 212 N.W.2d 922 (1973), to determine whether the defendant was deprived of his right to the effective assistance of counsel and whether the defendant is entitled to a new trial based on newly discovered evidence. At the conclusion of the hearing, the circuit court shall forward the record and its findings to the Court of Appeals, which shall then resolve the issues presented by the defendant. The motion to withdraw is DENIED, without prejudice to defense counsel filing a motion to withdraw in the circuit court.
We do not retain jurisdiction.